Citation Nr: 1527181	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as secondary to service-connected chondromalacia patella and degenerative joint disease of the right and left knees.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the record.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current degenerative disc disease of the lumbar spine was aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for degenerative disc disease of the lumbar spine, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran does not contend that his current low back symptomatology developed in service; rather, he asserts that it developed secondary to his service-connected chondromalacia patella and degenerative joint disease of the right and left knees.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

The Veteran contends that he has a low back disability proximately due to his service-connected right and left knee disabilities.  As the Veteran has centered his arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

The Veteran is service-connected for chondromalacia patella and degenerative joint disease, status post arthroscopic port debridement, of the left knee, with an effective date of December 17, 1985 (currently left total knee replacement), as well as chondromalacia patella and degenerative joint disease of the right knee, also with an effective date of December 17, 1985.  VA treatment records reflect a diagnosis of degenerative disc disease of the lumbar spine during the pendency of this appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  See Allen, 7 Vet. App. 439.

With respect to whether the Veteran's current degenerative disc disease of the lumbar spine was caused or aggravated by his service-connected knee disabilities, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Veteran was provided with a VA back examination in February 2012, at which time he was diagnosed as having mild degenerative disc disease at L4-L5 and L5-S1.  However, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was less likely as not caused or aggravated by his service -connected knee disabilities because his degenerative disc disease of the lumbar spine was consistent with age-related changes and was most likely related to his long occupational history of bending and lifting as a postal employee.  

In correspondence dated in February 2012, the Veteran's private chiropractor opined that there was a correlation between the Veteran's bilateral knee pain and his low back pain in that he was "consistently in a compensatory state for his knee pain and that is putting him in a compromised biomechanical position with regards to his lumbar spine."  

In response to the private chiropractor's opinion, a VA addendum opinion was obtained in which the examiner again opined that the Veteran's low back disability was less likely as not (less than 50 percent probability) incurred in or caused by service or caused by his service-connected knee disabilities.  The examiner explained that the Veteran had multiple factors affecting his low back pain, the most important being the bending, lifting, and other work conditions that caused wear and tear on the back.  The examiner opined that the wear and tear on the Veteran's back produced mild degenerative changes consistent with his long work history of bending and lifting, as well as the changes of aging.  The VA examiner indicated that the "compensatory state" rationale used by the Veteran's private chiropractor was not medically credible given that the Veteran's service-connected knee disabilities were bilaterally symmetrical.  

In an August 2012 treatment note, the Veteran's private orthopedist, a Board-certified orthopedic spine surgeon, opined that it appeared likely that the Veteran's altered gait caused by his knee disability did cause some aggravation of the Veteran's low back symptomatology.  

At his April 2015 Travel Board hearing, the Veteran testified that he experienced low back pain for the past 30 years, although he only received treatment for it in the last 10 years.  The Veteran conceded that he had worked as a postman for approximately 30 years, but indicated that he was forced to lift more with his back during that time due to his need to compensate for his bilateral knee pain and instability.  The Veteran further indicated that he now used a cane to reduce weight bearing on his left knee while walking.

Here, the Board notes that the VA examiner refuted the private chiropractor's "compensatory state" rationale as "not medically credible" on the basis that the Veteran's service-connected knee disabilities were bilaterally symmetrical.  However, a review of the medical evidence of record indicates that this is not the case; indeed, the Veteran underwent a total replacement of the left knee, while a similar procedure was not undertaken for the right knee.  This difference in the severity of the Veteran's left and right knee disabilities is also reflected in their respective ratings, 30 percent for the left knee and only 10 percent for the right knee.  As such, the Board finds that the VA examiner's opinion is based on an inaccurate factual premise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his degenerative disc disease of the lumbar spine was aggravated by his service-connected knee disabilities.  As such, service connection for degenerative disc disease of the lumbar spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


